PER CURIAM.
This is an appeal from a judgment entered in district court affirming an order of the Minnesota Civil Service Board which sustained the dismissal of appellant Patricia Spencer from her certified permanent position as a counselor at the Minnesota Learning Center, which is a program at Brainerd State Hospital for retarded but educable children with severe behavioral problems. The board found that a dismissal was based on appellant’s violation of a strong policy, of which she was aware, against use of excessive force in controlling students when they are disruptive. Rejecting appellant’s argument to the contrary, we agree with the district court that there was substantial evidence on the record as a whole to support this finding and that the board properly concluded that there was “just cause” for appellant’s dismissal. Minn.St. 15.0425 and 43.24, subd. 1; Thomson v. Civil Service Commission of St. Paul, Minn., 242 N.W.2d 603 (1976); Nyhus v. Civil Service Board, 305 Minn. 184, 232 N.W.2d 779 (1975). Appellant’s other contention, relating to the adequacy of the notice of the reasons for her dismissal, has no merit.
Affirmed.
OTIS, J., took no part in the consideration or decision of this case.